Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page11ofof16
                                                                     16




                             Exhibit H
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page22ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page33ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page44ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page55ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page66ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page77ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page88ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page99ofof16
                                                                     16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page10
                                                               10ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page11
                                                               11ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page12
                                                               12ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page13
                                                               13ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page14
                                                               14ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page15
                                                               15ofof16
                                                                      16
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document212-8
                                     131 Filed
                                          Filed03/26/20
                                                03/02/21 Page
                                                          Page16
                                                               16ofof16
                                                                      16
